FIRST AMENDMENT

 

TO THE

 

COMMON STOCK PURCHASE AGREEMENT

 

This First Amendment (the “Amendment”) to the Common Stock Purchase Agreement,
dated May 17, 2013, by and among Interleukin Genetics, Inc., a Delaware
corporation (the “Company”), and the Purchasers identified on Schedule I thereto
(the “Purchase Agreement”), is made as of March 31, 2014, by and among the
Company, the Purchasers set forth on the signature page hereto, the Series A-1
Stockholder and the Series B Stockholder. Capitalized terms used herein but not
defined shall have the meanings ascribed to such terms in the Purchase
Agreement.

 

WHEREAS, Section 6 of the Purchase Agreement sets forth rights granted to
certain Designors with respect to the designation by such Designors of
individuals to serve on the Board of Directors of the Company (the “Board”);

 

WHEREAS, pursuant to that certain letter of resignation, dated March 25, 2014,
the Series B Designee has resigned from the Board;

 

WHEREAS, pursuant to that certain Waiver, dated March 25, 2014, the Series B
Stockholder has forever abandoned and waived its right to appoint a Director
Designee and to replace any Director Designee who ceases to serve as a Series B
Designee;

 

WHEREAS, the Company and the Purchasers set forth on the signature page hereto
wish to amend the Purchase Agreement by amending Section 6 as set forth below;

 

WHEREAS, in accordance with Section 6(f) of the Purchase Agreement, by executing
and delivering this Amendment, the Company, the Purchasers set forth on the
signature page hereto, the Series A-1 Stockholder and the Series B Stockholder
have approved this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Amendment of Section 6(a) of the Purchase Agreement.

 

The Purchase Agreement is hereby amended by deleting Section 6(a) in its
entirety and by substituting in lieu thereof the following:

 

“(a) Board Composition; Appointment of Director Designees. The Board shall take
all actions necessary such that the Board shall consist of seven (7) members and
shall be composed as follows:

 

(i) the Class I directors with a term ending at the 2016 annual meeting of
stockholders shall consist of one independent director (currently William C.
Mills III) and one director designated by the Series A-1 Stockholder (who shall
be Joseph M. Landstra) (a “Series A-1 Designee”);

 

(ii) the Class II directors with a term ending at the 2014 annual meeting of
stockholders shall consist of the Company’s Chief Executive Officer and one
director designated by Bay City Capital Fund V, L.P. (currently Dayton Misfeldt)
(a “Purchaser Designee”); and

 



 

 

 

 

(iii) the Class III directors with a term ending at the 2015 annual meeting of
stockholders shall consist of one director designated by the Series A-1
Stockholder (currently Roger C. Colman) (a “Series A-1 Designee”), one
independent director, and one director designated by the by Bay City Capital
Fund V, L.P. (currently Lionel Carnot) (a “Purchaser Designee”).

 

The Series A-1 Designees and the Purchaser Designees, shall be collectively
referred to herein as the “Director Designees.” Each of the shareholders
entitled to designate a director hereunder is referred to herein as a
“Designor.” The rights provided under this Section 6 are the exclusive rights of
each such Designor and are not transferable.”

 

2. Amendment of Section 6(f) of the Purchase Agreement.

 

The Purchase Agreement is hereby amended by deleting Section 6(f) in its
entirety and by substituting in lieu thereof the following:

 

“(f) Amendment of this Section 6. For so long as the Series A-1 Stockholder has
the right to designate a Series A-1 Designee, no provision of this Section 6 may
be waived, modified, supplemented or amended except in a written instrument
signed, in the case of an amendment, by the Company, the Purchasers holding at
least a majority in interest of the Shares then outstanding (which amendment
shall be binding on all Purchasers) and the Series A-1 Stockholder or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought.”

 

3. Miscellaneous.

 

(i) Except as contemplated by this Amendment, all of the terms and conditions of
the Purchase Agreement shall remain in full force and effect.

 

(ii) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.



 



  COMPANY:           INTERLEUKIN GENETICS, INC.         By: /s/ Kenneth S.
Kornman   Name: Kenneth S. Kornman   Title: Chief Executive Officer            
  SERIES A-1 STOCKHOLDER:         PYXIS INNOVATIONS, INC.         By: /s/
Jeffery C. Tuori   Name: Jeffery C. Tuori   Title: Treasurer              
SERIES B STOCKHOLDER:         DELTA DENTAL PLAN OF MICHIGAN, INC.         By:
/s/ Jonathan Groat   Name: Jonathan Groat   Title: VP, General Counsel          
    PURCHASERS:         BAY CITY CAPITAL FUND V, L.P.         By: /s/ Carl
Goldfischer, MD   Name: Carl Goldfischer, MD   Title: Manager and Managing
Director               BAY CITY CAPITAL FUND V CO-INVESTMENT FUND, L.P.        
By: /s/ Carl Goldfischer, MD   Name: Carl Goldfischer, MD   Title: Manager and
Managing Director               GROWTH EQUITIES OPPORTUNITIES FUND III, LLC    
    By: /s/ Louis S. Citron   Name: Louis S. Citron   Title: Chief Legal Officer

 





 

